UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-53713 OTTER TAIL CORPORATION (Exact name of registrant as specified in its charter) Minnesota 27-0383995 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 215 South Cascade Street,Box 496,Fergus Falls, Minnesota 56538-0496 (Address of principal executive offices) (Zip Code) 866-410-8780 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filerx Accelerated filer o Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).YesoNo x Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date: July 31, 2012 – 36,164,448 Common Shares ($5 par value) OTTER TAIL CORPORATION INDEX Part I.Financial Information Page No. Item 1. Financial Statements Consolidated Balance Sheets – June 30, 2012 and December 31, 2011(not audited) 2 & 3 Consolidated Statements of Income - Three and Six Months Ended June 30, 2012 and 2011 (not audited) 4 Consolidated Statements of Comprehensive Income - Three and Six Months Ended June 30, 2012 and 2011 (not audited) 5 Consolidated Statements of Cash Flows - Three and Six Months Ended June30, 2012 and 2011(not audited) 6 Notes to Consolidated Financial Statements (not audited) 7-30 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31-50 Item 3. Quantitative and Qualitative Disclosures About Market Risk 50-51 Item 4. Controls and Procedures 52 Part II.Other Information Item 1. Legal Proceedings 53 Item 1A. Risk Factors 53-54 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 6. Exhibits 55 Signatures 55 1 PART I. FINANCIAL INFORMATION Item 1.Financial Statements Otter Tail Corporation Consolidated Balance Sheets (not audited) (in thousands) June 30, December 31, ASSETS Current Assets Cash and Cash Equivalents $ $ Accounts Receivable: Trade—Net Other Inventories Deferred Income Taxes Accrued Utility Revenues Costs and Estimated Earnings in Excess of Billings Regulatory Assets Other Assets of Discontinued Operations Total Current Assets Investments Other Assets Goodwill Other Intangibles—Net Deferred Debits Unamortized Debt Expense Regulatory Assets Total Deferred Debits Plant Electric Plant in Service Nonelectric Operations Construction Work in Progress Total Gross Plant Less Accumulated Depreciation and Amortization Net Plant Total Assets $ $ See accompanying notes to consolidated financial statements. 2 Otter Tail Corporation Consolidated Balance Sheets (not audited) (in thousands, except share data) June 30, December 31, LIABILITIES AND EQUITY Current Liabilities Short-Term Debt $ $ Current Maturities of Long-Term Debt Accounts Payable Accrued Salaries and Wages Accrued Taxes Derivative Liabilities Other Accrued Liabilities Liabilities of Discontinued Operations 4 Total Current Liabilities Pensions Benefit Liability Other Postretirement Benefits Liability Other Noncurrent Liabilities Commitments and Contingencies (note 9) Deferred Credits Deferred Income Taxes Deferred Tax Credits Regulatory Liabilities Other Total Deferred Credits Capitalization Long-Term Debt, Net of Current Maturities Cumulative Preferred Shares Authorized 1,500,000 Shares Without Par Value; Outstanding 2012 and 2011 – 155,000 Shares Cumulative Preference Shares – Authorized 1,000,000 Shares Without Par Value; Outstanding - None Common Shares, Par Value $5 Per Share—Authorized, 50,000,000 Shares; Outstanding, 2012—36,164,448 Shares; 2011—36,101,695 Shares Premium on Common Shares Retained Earnings Accumulated Other Comprehensive Loss ) ) Total Common Equity Total Capitalization Total Liabilities and Equity $ $ See accompanying notes to consolidated financial statements. 3 Otter Tail Corporation Consolidated Statements of Income (not audited) Three Months Ended June 30, Six Months Ended June 30, (in thousands, except share and per-share amounts) Operating Revenues Electric $ Nonelectric Total Operating Revenues Operating Expenses Production Fuel - Electric Purchased Power - Electric System Use Electric Operation and Maintenance Expenses Cost of Goods Sold - Nonelectric (excludes depreciation; included below) Other Nonelectric Expenses Asset Impairment Charge Depreciation and Amortization Property Taxes - Electric Total Operating Expenses Operating (Loss) Income ) ) Interest Charges Other Income (Loss) Income from Continuing Operations Before Income Taxes ) ) Income Tax (Benefit) Expense – Continuing Operations ) ) ) Net (Loss) Income from Continuing Operations ) ) Discontinued Operations (Loss) Income - net of Income Tax (Benefit) Expense of ($11), $280, $573, and $568 for the respective periods ) (Loss) Gain on Disposition - net of Income Tax (Benefit) Expense of ($35), $3,515, ($169), and $3,515 for the respective periods ) ) Net (Loss) Income from Discontinued Operations ) ) Net (Loss) Income ) ) Preferred Dividend Requirements and Other Adjustments Earnings Available for Common Shares $ ) $ $ ) $ Average Number of Common Shares Outstanding—Basic Average Number of Common Shares Outstanding—Diluted Basic Earnings Per Common Share: Continuing Operations $ ) $ $ ) $ Discontinued Operations ) ) $ ) $ $ ) $ Diluted Earnings Per Common Share: Continuing Operations $ ) $ $ ) $ Discontinued Operations ) ) $ ) $ $ ) $ Dividends Declared Per Common Share $ See accompanying notes to consolidated financial statements. 4 Otter Tail Corporation Consolidated Statements of Comprehensive Income (not audited) Three Months Ended June 30, Six Months Ended June 30, (in thousands) Net (Loss) Income $ ) $ $ ) $ Other Comprehensive Income (Loss): Unrealized Gain on Available-for-Sale Securities: Gain Arising During Period 4 31 14 Income Tax Expense (2
